Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/6/2022. Claims 1-20 are allowed and claims 1, 12, and 20 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of in response to an application throwing an exception, detecting a target stack frame for handling the exception from a call stack of the application, wherein the call stack comprises a plurality of stack frames, and wherein detecting the target stack frame comprises determining whether to perform a search of the call stack based on whether one of the plurality of stack frames supports a one-phase exception handling mechanism or a two-phase exception handling mechanism; in response to determining that at least one of the plurality of stack frames supports the two-phase exception handling mechanism, performing a search on the call stack for a first stack frame supporting the two-phase exception handling mechanism and capable of handling the exception, and a second stack frame supporting the one-phase exception handling mechanism; and in response to the target stack frame being detected from the call stack, causing the target stack frame to handle the exception, as required by the independent claims.
The prior art of record (Geeks for Geeks “Stack Unwinding in C++” (May 2017), Tiexeira et al. US PG Pub. 2019/0108036 A1, and Mehta US PG Pub. 2006/0282828 A1) teaches that when an application/program/software throws an exception/error/etc. a call stack comprising a plurality of stack frames is searched for a target stack frame that can handle the exception, that the call stack can be determined to be searched based on whether one of the plurality of stack frames supports either a one-phase exception handling mechanism or a two-phase exception handling mechanism, and that the target stack frame handles the exception when it is found/detected/etc. in the search of the call stack. However, the prior art of record fails to render an obviousness of performing a search on a call stack for a first stack frame supporting a two-phase exception handling mechanism that is capable of handling an exception and a second stack frame supporting a one-phase exception handling mechanism, when the search is performed in response to determining that at least one of a plurality of stack frames supports the two-phase exception handling mechanism after determining whether to perform the search of the call stack based on whether one of the plurality of stack frames supports a one-phase exception handling mechanism or a two-phase exception handling mechanism as part of detecting a target stack frame for handling the exception from a call stack comprising a plurality of stack frames of the application in response to the application throwing the exception, and causing the garget stack frame to handle the exception in response to the target stack frame being detected from the call stack, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193